Title: To John Adams from Samuel D. Harris, 27 November 1820
From: Harris, Samuel D.
To: Adams, John


				
					Sir
					Boston Nov. 27 1820
				
				I do myself the honor to inform you that it is my intention to apply to the College of Electors for President & Vice President for the appointment of Messenger to carry to Washington the result of the Election & to ask of you, Sir your friendly influence in promoting my wishes—My application will be supported by claims arising out of services perform’d during the late War on our northern Frontier, which I am induced to believe were of no ordinary cast—I am with great respect / your obedt Sert
				
					Saml. D. Harris
				
				
			